Citation Nr: 0023661	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to apportionment of the veteran's nonservice-
connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in June 1998, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant is the legal spouse of the veteran and they 
have been living separate and apart for many years.

2. The veteran does not provide support to the appellant, but 
hardship is not shown to exist on her part notwithstanding 
the lack of support.

3. Apportionment of the veteran's pension for the benefit of 
the appellant would cause financial hardship to the 
veteran.



CONCLUSION OF LAW

An apportionment of the veteran's pension benefits for the 
benefit of the appellant is not warranted.  38 U.S.C.A. 
§§ 5107(b), 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 
3.458 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, she has presented a claim that is 
plausible.  Accordingly, the Board finds that all relevant 
facts have been properly developed, and that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

Although the RO has concluded that the appellant is not 
entitled to apportionment on the basis of her inability to 
establish herself as a dependent of the veteran, 38 C.F.R. 
§ 3.23, the Board finds that 38 C.F.R. § 3.450(a) and 
(a)(1)(ii) provides that all or any part of the pension pay 
payable on account of any veteran may be apportioned if the 
veteran is not residing with his or her spouse, or if the 
veteran's children are not residing with the veteran and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support.  While 
the RO denied the claim based on the lack of evidence of 
dependent status by the appellant, the Board notes that the 
appellant has consistently argued her claim based upon a 
financial theory of entitlement.  Accordingly, the failure of 
the RO to provide citation to and discussion of 38 C.F.R. 
§ 3.450 is not deemed to be prejudicial to the appellant in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The evidence indicates that the appellant has been estranged 
from her spouse for many years.  In March 1998, she filed a 
claim requesting apportionment of his pension benefits.  She 
argued that the veteran has not provided her with any support 
over the many years they have been married.  In support of 
her claim, she submitted a statement indicating that her 
current expenses essentially equal her income.  She reported 
that her sole source of income was Social Security in the 
amount of $484.00 per month and that her monthly expenses 
included $300.00 for rent, $20.00 for telephone services, 
$55.00 for life insurance, $46.00 for car insurance and 
$63.00 for food.  She is essentially arguing that, without 
financial assistance from the veteran, she is experiencing 
financial hardship. 

The record reflects that the veteran has been in receipt of 
VA disability pension benefits for many years.  He has 
multiple disabilities and he requires the presence of someone 
when he leaves the immediate premises.  His disabilities 
include gouty arthritis of the feet, hands and elbows, 
bilateral cataracts and residuals of a cerebrovascular 
accident with residual right hemiparesis of the upper and 
lower right extremities.  His disabilities have been found to 
warrant a combined nonservice-connected evaluation of 80 
percent.  However, in March 1998, entitlement to special 
monthly pension was not established.  The record reflects 
that the veteran is receiving Social Security benefits in the 
amount of $384.10 per month and VA pension benefits in the 
amount of $296.00 per month.  

Applicable law and regulations, as noted above, provide 
generally that VA pension benefits may be apportioned on 
behalf of a spouse not residing with the veteran if the 
veteran is not reasonably discharging his responsibility for 
the spouse's support.  38 U.S.C.A. § 5307(b); 38 C.F.R. 
§§ 3.450, 3.452.  Without regard to any other provision 
regarding apportionment where hardship is shown to exist, 
pension benefits may be apportioned between the veteran and 
his dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  In determining the 
basis for special apportionment, consideration will be given 
to such factors as the amount of VA benefits payable, other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed, and special needs of 
the veteran, his dependents, and the apportionment claimants.  
Id.  However, there are a number of restrictions on the right 
to apportionment as set forth under the regulations.  
Applicable here is the section that states that "[w]here the 
total benefit payable to the disabled person does not permit 
payment of a reasonable amount to the apportionee."  38 
C.F.R. § 3.458(a).  

Having considered the facts of this case and the applicable 
regulations, the Board finds that an apportionment of the 
veteran's pension benefits is not warranted.  First of all, 
the appellant has not demonstrated to the Board's 
satisfaction that she is experiencing a true hardship in the 
absence of support from her estranged husband.  It is 
significant to note that the appellant has indicated that she 
has been estranged from him for many years and has reported 
that she is meeting her financial obligations for her basic 
living needs with her current income.  Her claim appears to 
be based more on a belief that the veteran owes her for years 
past rather than on a demonstration of an acute need for 
additional monetary support.  She has indicated that her 
expenses and income break even on a monthly basis; as such, 
she does not have a negative balance of monthly income to 
expenses to show the presence of financial hardship.  There 
is no additional evidence to suggest that the appellant is 
currently experiencing financial hardship or is unable to 
manage her own affairs without assistance such to support the 
extraordinary relief requested.  In this regard, the Board 
notes that the VA benefit system is not the appropriate venue 
for these complaints; rather the appellant should seek 
assistance in the civil realm.  

Furthermore, although not particularly clear from the record, 
it would appear that apportionment of any of the veteran's VA 
pension benefits would create undue hardship for him.  The 
record shows that he is seriously ill.  His pension benefits 
do not presently include an additional allowance for any 
dependents given his estranged status with his wife, the 
appellant.  Hence, the total amount of his pension benefits 
are intended to provide for his special needs and for no 
others.  The Board notes that the law does not permit 
apportionment of VA benefits when either the equities are 
such that apportionment would cause undue hardship to the 
veteran or the total benefits payable to the disabled person 
would not permit payment of reasonable amount to the 
apportionee.  As such is the case here, the Board thus 
concludes that entitlement to apportionment of VA pension 
benefits is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an apportionment of the veteran's pension 
benefits for the benefit of the appellant is denied



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

